Name: Council Regulation (EC) No 1255/96 of 27 June 1996 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial and agricultural products
 Type: Regulation
 Subject Matter: production;  tariff policy;  EU finance;  industrial structures and policy;  agricultural activity
 Date Published: nan

 Avis juridique important|31996R1255Council Regulation (EC) No 1255/96 of 27 June 1996 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial and agricultural products Official Journal L 158 , 29/06/1996 P. 0001 - 0142COUNCIL REGULATION (EC) No 1255/96of 27 June 1996temporarily suspending the autonomous Common Customs Tariff duties on certain industrial and agricultural productsTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas production in the Community of the products specified in this Regulation is currently inadequate or non-existent; whereas producers thus cannot meet the needs of user industries in the Community; Whereas it is in the interest of the Community to suspend partially or totally the autonomous Common Customs Tariff duties for these products; Whereas the decision to suspend such autonomous duties should be taken by the Community; Whereas the Regulations temporarily suspending the autonomous Common Customs Tariff duties on certain industrial and agricultural products have largely renewed previous measures; whereas, therefore, in the interests of rationalizing implementation of the measures concerned, it would seem appropriate not to limit the period of validity of this Regulation as its scope can be adapted and products added to or removed from the list through a Council Regulation, if necessary; Whereas the amendments to the combined nomenclature and the Taric codes do not give rise to any substantive amendment; whereas, for reasons of simplification, provision should be made to empower the Commission, following receipt of the opinion of the Customs Code Committee, to make the necessary amendments and technical adaptations of the Annex to this Regulation, including the publication of a consolidated version, HAS ADOPTED THIS REGULATION: Article 1 The autonomous Common Customs Tariff duties for the products listed in the Annex hereto shall be suspended at the level indicated against each of them. Article 2 The technical adaptations, including publication of a consolidated version, arising from amendments of the combined nomenclature and Taric codes shall be adopted by the Commission in accordance with the procedure laid down in Article 3. Article 3 1. The Commission shall be assisted by the Customs Code Committee set up by Article 247 of Regulation (EEC) No 2913/92 (1). 2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The chairman shall not vote. 3. The Commission shall adopt measures which apply immediately. However, if these measures are not in accordance with the opinion of the Committee, they shall be communicated by the Commission to the Council forthwith. In that event, the Commission shall defer application of the measures which it has decided for three months from the date of such communication. The Council, acting by a qualified majority, may take a different decision within the period referred to in the previous indent. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 27 June 1996. For the CouncilThe PresidentA. MACCANICO(1) OJ No L 302, 19. 10. 1992, p. 1. Regulation as amended by the 1994 Act of Accession. ANNEX >TABLE>